UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



JOEL AARON SILBERMAN,

        Plaintiff,
                 v.                                      Civil Action No. 18-1022 (JEB)
DAVID J. SHULKIN, et al.,

        Defendants.


                                 MEMORANDUM OPINION

        Pro se Plaintiff Joel Silberman filed a Complaint on April 30, 2018, against several

individuals and the Veterans Medical Center, claiming he was assaulted at the Center. See ECF

No. 1. When Defendants moved to dismiss, noting Plaintiff had failed to exhaust his

administrative remedies under the Federal Tort Claims Act, see ECF No. 20, the Court instructed

Plaintiff that he had to respond by March 27, 2019, or the motion would be granted as conceded.

See ECF No. 21. As Plaintiff has filed no opposition, the Court will treat Defendant’s Motion as

conceded and dismiss the case without prejudice. See LCvR 7(b). A contemporaneous Order

will so state.



                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge
Date: April 2, 2019